UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 29, 2010 HILL-ROM HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Indiana 1-6651 35-1160484 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 1069 State Route 46 East Batesville, Indiana 47006-8835 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(812) 934-7777 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 29, 2010, Perry Stuckey stepped down from his position as Senior Vice President and Chief Human Resources Officer for personal reasons.He will no longer serve in that position or be an executive officer of Hill-Rom Holdings, Inc. as of such date. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HILL-ROM HOLDINGS, INC. DATE:November 29, 2010 BY: /S/ Susan Lichtenstein Susan Lichtenstein Senior Vice President of Corporate Affairs, Chief Legal Officer and Secretary 1
